DICKINSON, Presiding Justice,
concurring in part and in result:
¶ 27. My disagreement with the majority is minor. I agree that the trial court properly denied summary judgment as to liability. And I agree that we should reverse the trial court’s grant of summary judgment on the political-question doctrine, but not because it does not apply in this case. We do not know whether it does. The Navy has neither raised it nor intervened in this case to assert it.
¶ 28. The defendant, Mid-South, attempts to raise it on behalf of the Navy, claiming the doctrine will somehow pre*223vent it from fully defending the claims filed against it. But no person from the Navy has refused to testify or respond to a subpoena. And Mid-South has made no showing that the Navy’s redactions from the NSWG-1 report materially affected its ability to defend itself. For these reasons, I would reverse the trial court’s grant of summary judgment on the political-question doctrine because it is not ripe for review.